—Appeals by the defendant from three judgments of the County Court, Suffolk County (Namm, J., at plea; Corso, J., at sentence), all rendered March 29, 1995, convicting him of burglary in the third degree (two counts, one each as to Indictment Nos. 795/89 and 362/ 91) and criminal possession of stolen property in the fifth degree (under Superior Court Information No. 303/91), upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Rosenblatt, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.